Citation Nr: 9927057	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Vincent's angina.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel



INTRODUCTION

The veteran had honorable active service from February 1943 
to November 1945, September 1948 to July 1952, March 1953 to 
February 1956 and April 1956 to May 1957.  

The appeal arises from a rating decision dated in August 1996 
in which the Regional Office (RO) granted service connection 
for temporal mandibular joint dysfunction and assigned a 10 
percent evaluation for that disability, effective January 31, 
1996.  The RO also denied service connection for Vincent's 
angina.  The Board of Veterans' Appeals (Board) remanded the 
case in October 1998 because certain documents confirming 
that the issue of entitlement to service connection for 
Vincent's angina was on appeal were not of record.  Such 
documents have now been associated with the claims file; and 
the Board finds that the veteran perfected an appeal of the 
August 1996 rating decision denying service connection for 
Vincent's angina. 

As noted in the Board's October 1998 remand, it appeared at 
that time that the veteran might wish to pursue claims 
involving a deviated nasal septum, a head injury and a brain 
disorder.  In November 1998, the veteran indicated that he 
did wish to pursue such claims on the basis of the evidence 
already of record.  Therefore, these claims are again 
referred to the RO for appropriate action.  


FINDING OF FACT

1.  The RO granted service connection for many teeth and 
periodontoclasia in 1953.  

2.  The veteran filed the current claim for entitlement to 
service connection for Vincent's angina many years after 
service.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
Vincent's angina is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran must submit a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one which is plausible; that is meritorious on its 
own and capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Unlike civil actions, the VA 
benefit system requires more than just an allegation.  The 
veteran must submit supporting evidence that is sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tripak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief, Dental Service, 
under the following circumstances: 

Class I.  Those having a service-
connected compensable dental disability 
or condition, may be authorized any 
dental treatment indicated as reasonably 
necessary to maintain oral health and 
masticatory function.  There is no time 
limitation for making application for 
treatment and no restriction as to the 
number of repeat episodes of treatment. 

Class II.  Those having a service-
connected noncompensable dental condition 
or disability as shown to have been in 
existence at the time of discharge or 
release from active service, may be 
authorized any treatment indicated as 
reasonably necessary for the one-time 
correction of the service-connected 
noncompensable condition.  

Class II (a).  Those having a service-
connected noncompensable dental condition 
or disability adjudicated as resulting 
from combat wounds or service trauma may 
be authorized any treatment indicated as 
reasonably necessary for the correction 
of such service-connected noncompensable 
condition or disability.  

38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161 (a)-(c) 
(1998).  

The veteran is seeking service connection for Vincent's 
angina.  Angina is spasmodic, choking or suffocative pain; 
and Vincent's angina refers to painful membranous ulceration 
with edema and hyperemic patches of the oropharynx and 
throat, caused by spreading of acute necrotizing ulcerative 
gingivitis.  Vincent's stomatitis refers to acute necrotizing 
gingivitis.  Dorland's Illustrated Medical Dictionary, 82, 
1586 (27th ed. 1988).  Thus, is appears that Vincent's angina 
is a symptom of Vincent's stomatitis.  

As noted above, the veteran may also establish entitlement to 
indefinite VA dental treatment by establishing service 
connection for a compensable dental disability.  The veteran 
appears to contend that he had Vincent's angina in service 
causing his teeth to be extracted.  He further asserts that 
all his teeth had been extracted by 1971 and that he 
experienced bone loss which makes wearing dentures difficult.  
The Board notes that compensation is payable for 
nonreplacable teeth or bone loss through trauma or disease 
such as osteomyelitis and not as a result of periodontal 
disease, since such loss is not considered disabling.  

The Board also notes that Vincent's disease should not be 
granted service connection if the service records are 
entirely negative.  To warrant favorable action on Vincent's 
disease, chronicity, continuity of treatment, or the residual 
thereof, that is, periodontoclasia or pyorrhea, should be 
shown by the service records as chronic.  Vincent's disease 
with infrequent episodes of short duration in the active 
service should be considered as an acute condition and may 
not be service-connected.  38 C.F.R. § 3.382(c) (1998).  

The veteran's service medical records and service dental 
records show that he was hospitalized for approximately six 
days from December 1944 to January 1945, and the final 
diagnosis was Vincent's angina on the left side.  A service 
dental record dated in January 1946 shows that the veteran 
had severe periodontoclasia.  A dental examination in 
November 1948 revealed no periodontoclasia.  While there was 
periodontoclasia in January 1949, there was none in February 
1952.  No periodontoclasia was noted in October 1954; 
however, a service hospital record, pertaining to treatment 
for facial injuries, shows that dental X-rays revealed 
negative lower posterior teeth with the exception of 
periodontoclasia.  There was no periodontoclasia in April 
1952.  Examinations in May 1954 and February 1956 were 
negative for periodontoclasia.  In April 1957 when the 
veteran was discharged from service, a dental examination 
revealed that teeth # 1, 5, 10, 16 and 30 were missing.  

In an undated letter, a private physician related that some 
of the veteran's teeth lost in service were lost due to 
trench mouth.  That physician also reported that the 
veteran's dentures at that time were "ill-fitted with 
missing teeth."  The veteran underwent a VA dental 
examination in August 1991.  According to the history portion 
of that examination report, the teeth lost in service were 
due to trench mouth.  The veteran complained that his 
dentures no longer fit.  The diagnoses included edentulous 
and ill-fitting dentures.  However, there is no probative 
evidence that the veteran is prevented from wearing dentures 
due to a service related disorder such as Vincent's angina or 
any residuals of Vincent's angina.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.160 
or § 17.161.  38 C.F.R. § 4.149.  Thus, service connection 
may only be granted for Vincent's angina for the purpose of 
establishing entitlement to VA dental treatment and not 
compensation.  

At one time, the law permitted repeated Class II VA dental 
treatment of noncompensable service-connected dental 
conditions and set no time limit for applying for treatment.  
This was changed in 1955, with the enactment of Public Law 
No. 84-83, which restricted Class II dental treatment to a 
one-time completion basis and required that the application 
for treatment be made within one year of release from 
service; and these provisions are contained in the current 
law and regulations.  38 U.S.C.A. § 1712(b)(1)(B) and (C); 38 
C.F.R. § 17.161.  

The current claim for entitlement to service connection for 
Vincent's angina was received in 1995.  Therefore, the 
veteran does not qualify for Class II VA outpatient dental 
treatment for the purpose of correcting a condition present 
upon his separation from service because his recent 
application was filed many years beyond the one-year time 
limit.  Thus, a claim for entitlement to such dental 
treatment is not well-grounded.  Woodson v. Brown, 87 F.3d 
1304 (Fed.Cir. 1996).  

The Board also notes that a January 1953 dental rating 
granted service connection for teeth # 4, 5, 13, 14, 29 and 
31 and periodontoclasia advanced.  Thus, the veteran was 
previously service-connected for periodontoclasia.  Moreover, 
the veteran does not contend that his Vincent's angina was 
due to dental trauma.  

For the reasons discussed above, the Board finds that the 
claim for entitlement to service connection for Vincent's 
angina is not well-grounded.  As the veteran has not met the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107.  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  



The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

The Board also notes that the veteran has not reported that 
any competent evidence exists that if obtained would 
establish a well-grounded claim for entitlement to service 
connection for Vincent's angina.  Under the circumstances, 
the VA has no further duty to assist the veteran in 
developing a well-grounded claim for the benefit sought.  
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Additionally, the Board notes that the 
RO's failure to find the claim for entitlement to service 
connection for Vincent's angina not well-grounded constitutes 
harmless error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  

Finally, with regard to the reference to Dorland's 
Illustrated Medical Dictionary, the Board finds that because 
the claim for entitlement to service connection for Vincent's 
angina is not well-grounded, the veteran is not entitled to 
receive an adjudication of his claim on the merits and any 
violation of Thurber v. Brown, 5 Vet. App. 119 (1993), is not 
prejudicial to him.  Dean v. Brown, 8 Vet. App. 449 (1995).



	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

